                     Case 20-12841-MFW                        Doc 732            Filed 02/08/21               Page 1 of 1




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

IN RE:                                                                      )     Chapter 11
                                                                            )
YOUFIT HEALTH CLUBS, LLC, et al.,                                           )     Case No. 20-12841 (MFW)
                                                                            )     (Jointly Administered)
                               Debtors1.                                    )     Hearing Date: March 3, 2021 at 11:30 AM
                                                                            )     Objection Deadline: February 16, 2021

    AMENDED NOTICE OF MOTION OF JOSE PACHECO, ON BEHALF OF HIMSELF
    AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED FOR RELIEF FROM
               AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362

           PLEASE TAKE NOTICE that the undersigned will present the Motion of Jose Pacheco, on

Behalf of Himself and on Behalf of all other Similarly Situated for Relief from Automatic Stay

Pursuant to 11 U.S.C. §362 on March 3, 2021 at 11:30 a.m., 824 North Market Street, 5th Floor,

Courtroom 4, Wilmington, Delaware 19801.

                                                                      REGER RIZZO & DARNALL LLP


                                                                     /s/ Louis J. Rizzo Jr., Esquire
                                                                     Louis J. Rizzo, Jr., Esquire (#3374)
                                                                     Evan W. Rassman, Esquire (#6111)
                                                                     Brandywine Plaza West
                                                                     1521 Concord Pike, Suite 305
                                                                     Wilmington, DE 19803
                                                                     (302) 477-7100
                                                                     Fax: (302) 652-3620
                                                                     Email: Lrizzo@regerlaw.com
Dated: February 8, 2021




1 The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number of debtor entities in these
chapter 11 cases, for which joint administration has been granted, a complete list of the debtor entities and the last four digits of their federal tax
identification numbers is not provided herein. A complete list of such information may be obtained on the website of the claims and noticing
agent at www.donlinrecano.com/ythc. The mailing address of the debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport
Center Dr., Suite 110, Deerfield Beach, FL 33442.
